                                         December 16, 2015



HAND DELIVERED



Ms. MaryNell Regan
Executive Director                                     FIRE AND POLICE COMMISSION
Board of Fire and Police Commissioners
200 East Wells Street, Room 706
Milwaukee, WI 53202

Dear Ms. Regan:

     Please take notice that I hereby appeal from Personnel

Order, 2015-150 of the Chief of Police of the Milwaukee Police

Department, suspending me from service for 30 days and

discharging me from the department. Said Order was made on the

16th day of December, 2015.

     I have retained the Law Firm of Cermele & Matthews, S.C.,

6310 West Bluemound Road, Suite 200, Milwaukee, Wisconsin, 53213

to represent me, and would request that all further proceedings

and communications in this matter be handled through my attorney.


                                 Yours very truly,




                                 PeopleSoft Number 012860




                                                                       Ex. 4
     Case 2:16-cv-01089-WED Filed 04/22/19 Page 1 of 1 Document 80-4
